As filed with the Securities and Exchange Commission on October 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Floor 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2011 Item 1. Schedule of Investments. GoodHaven Fund SCHEDULE OF INVESTMENTS at August 31, 2011 (Unaudited) Shares COMMON STOCKS - 63.5% Value Computer & Internet Software - 12.8% Google Inc. - Class A 1 $ Microsoft Corp. Computers & Peripheral Equipment - 7.9% Hewlett-Packard Co. Systemax Inc. 1 Conglomerates - 4.7% Berkshire Hathaway Inc. - Class B 1 Consumer Products - 9.7% Spectrum Brands Holdings Inc. 1 Financial Services - 2.5% Federated Investors Inc. - Class B Gas Utilities - 1.2% Southern Union Co. Industrial Products - 3.8% Mueller Industries Inc. Loan Servicing - 4.2% Walter Investment Management Corp. Marine Services & Equipment - 0.4% SEACOR Holdings Inc. Metals & Mining - 2.1% Barrick Gold Corp. Property/Casualty Insurance - 2.8% White Mountains Insurance Group Residential & Commercial Flooring - 1.8% Mohawk Industries Inc. 1 Retailing - 2.8% Sears Holdings Corp. 1 Securities & Investment Banking - 2.6% Jefferies Group, Inc. Telecommunications - 1.6% Sprint Nextel Corp. 1 Waste Treatment & Disposal - 2.6% Republic Services Inc. TOTAL COMMON STOCKS (Cost $43,966,889) Principal CORPORATE BONDS - 1.9% Beverage Manufacturing - 0.4% $ Coca-Cola Enterprises Inc. 3.750% due 3/1/12 PepsiAmericas Inc. 5.750% due 7/31/12 Consumer Products - 0.3% Procter & Gamble Co. 1.375% due 8/1/12 Telecommunications - 1.2% Nextel Communications Inc. 6.875% due 10/31/13 Qwest Corp. 8.875% due 3/15/12 TOTAL CORPORATE BONDS (Cost $1,328,643) BANK LOANS - 2.8% Loan Servicing - 2.8% Walter Investment Management 2nd Lien 6/11, 12.500% due 12/31/16 TOTAL BANK LOANS (Cost $1,961,111) Principal U.S. GOVERNMENT SECURITIES - 3.4% U.S. Treasury Bills - 1.1% $ 0.000% due 11/25/11 0.000% due 5/3/12 U.S. Treasury Notes - 2.3% 0.500% due 11/30/12 0.750% due 3/31/13 0.500% due 5/31/13 TOTAL U.S. GOVERNMENT SECURITIES (Cost $2,404,092) MISCELLANEOUS SECURITIES - 1.0% 2 TOTAL MISCELLANEOUS SECURITIES (Cost $799,760) Total Investments (Cost $50,460,495) - 72.6% Cash and Other Assets in Excess of Liabilities - 27.4% TOTAL NET ASSETS - 100.0% $ 1 Non-income producing security. 2 Represents previously undisclosed securities which the Fund has held for less than one year. The cost basis of investments for federal income tax purposes at August 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments since the Fund has not yet had a fiscal year end. Summary of Fair Value Disclosure at August 31, 2011 (Unaudited) The GoodHaven Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of August 31, 2011. Level 1 Level 2 Level 3 Total Common Stocks $ $ $44,666,385 Corporate Bonds $ $ Bank Loans $ $ U.S. Government Securities $ $ Miscellaneous Securities $ $ Total Investments in Securities $ Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title /s/ Eric W. Falkeis Eric W. Falkeis, President DateOctober 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis, President DateOctober 24, 2011 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer DateOctober 24, 2011 * Print the name and title of each signing officer under his or her signature. GoodHaven Fund 8.31.11 N-Q
